Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event, upon the ground that the contract was made and was to be performed in Rensselaer county; that the only disinterested witness on either side resides in that county; and that the affidavits in opposition to the motion disregard, both as to form and substance, most of the established rules relating to such papers and, therefore, fail to disclose any facts which might warrant a denial of the motion. All concur. Present-—Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.